Judge Simpson
delivered the opinion of the court.
In this case, an order of the county court was made establishing a new road.' An appeal was taken to the circuit court, and the order of the couuty court affirmed, and thereupon, an appeal to this court was taken from the decision of the circuit court.
The appellant has assigned errors of both law and fact. This court, in such a case, has jurisdiction only of matters of law arising on the record. Revised Statutes, page 587.
The order appointing the viewers is objected to on the ground that it does not describe with sufficient *425certainty the land over which the proposed road was to pass. The points of commencement and termination were given in the order, which also contains a general direction as to the manner in which the road should pass over the intervening apace. This was sufficiently certain. It was not necessary to state in the order that the viewers should view the nearest and best way from one point to the other — the law does not require that to be done, and besides the nearest and best way might inflict great injury on the owners of the land over which the road would pass.
_ 3. It is sufficient evidence that the viewers were sworn, if their report state tiie fact. It will be presumed that they took the appropriate oath. (Short v. Kincaid, 1 Bibb,421; Aills v. Voirs, 1 Marshall, 190.)
4. The report of the viewers must state and describe the route of the proposed road "by metes and bounds, and by courses and distances;” a failure to give the courses and distances renders the report defective.
5. The report is defective, also, which does not report tlie conven ¡enees and inconveniences th nt would result from Hie opening of the road to the owners of the land through which the road will pass, and in what that inconvenience consists.
*425The viewers state in their report that they had been duly sworn before they entered on the discharge of their duties. It is contended that this statement is not sufficient evidence of the fact. Their report is part of the record, and the statement which it contains, that they were sworn, should be regarded as true, and must be deemed sufficient. If an award states the arbitrators were sworn, it is presumed that they took the oath required by the statute. Short v. Kincaid, 1 Bibb, 421; Aills v. Voirs, 1 Marshall, 190.
The report of the viewers is objected to because it does not describe the route of the road laid out, by metes and bounds, and by courses and distances, and also because it does not specify the inconveniences that will result to individuals from the opening of the road.
The Revised Statutes, page 580, require the viewers to describe the route of the road as laid out by them, “by metes and bounds, and by courses and distances.” They have described with reasonable eei’tainty the metes and bounds of the route of the road, but they have not described it by courses and distances. This omission is a fatal defect. The law requires the description to be made by courses and distances, to fix the site of the road with certainty and precision.
The report is also defective in not stating the inconveniences that would result from the opening of *426the road, to the owners of the land over which it will pass. It is not' sufficient merely to state that they will suffer inconvenience from the opening of the road through their land; the report ought to show in what that inconvenience will consist, to enable the court to form an opinion of the extent of the injury they would sustain thereby.
Wherefore, the order and judgment of the circuit court is reversed, and cause remanded with directions to reverse the order of the county court establishing said road.